Citation Nr: 0836186	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-39 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
strain with narrowing of L5-S1.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1994 to April 1995.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) which increased 
the rating for the veteran's low back disability effective 
the date of claim.  The veteran was scheduled for a Travel 
Board hearing in August 2008; he failed to appear for such 
hearing.  

The Board notes that in writing received by the RO in July 
2007, the veteran limited his appeal to the matter of the 
rating for low back disability (thus withdrawing his appeal 
in the matter of the rating for left knee patellofemoral 
syndrome).  (An interim rating decision in July 2007 had 
increased that rating from 0 to 10 percent.)


FINDING OF FACT

Throughout the appeal period the veteran's service-connected 
lumbar spine disability has been manifested by forward 
flexion of the thoracolumbar spine to no less than 60 
degrees; incapacitating episodes are not shown; separately 
ratable neurological impairment is not shown; the lumbar 
spine is not ankylosed.  


CONCLUSION OF LAW

A rating in excess of 20 percent for lumbar strain disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5237, 5243 (2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1)(including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  March 2004, March 2006, and June 
2008 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  The veteran is not prejudiced 
by this process, and it is not alleged otherwise.  

The United States Court of Appeals for Veterans Claims 
(Court) has outlined the notice that is necessary in a claim 
for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The June 2008 letter provided the appellant with notice that 
substantially complied with Vazquez-Flores.  Specifically, 
the letter stated that once a disability rating is assigned, 
the rating can be changed if the condition changes.  It also 
listed the impact of the condition and symptoms on employment 
and daily life as evidence considered when determining the 
applicable disability rating.  Also included was an 
explanation of how disability ratings are assigned, based on 
the result of a specific test or measurement, or if the 
impairment is not adequately covered by the rating schedule.  
The Codes 5235 to 5243 criteria for rating diseases and 
injuries of the spine were provided.  Finally, the letter 
listed examples of evidence the appellant may submit to 
support an increased rating claim.  The September 2004 
statement of the case (SOC) and the December 2007 
supplemental SOC also advised the veteran of the pertinent 
rating criteria.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 2004 and April 
2007.  The veteran has not identified any pertinent evidence 
that remains outstanding.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.  

B.	Factual Background

A May 1995 rating decision granted service connection for 
lumbar strain, rated 10 percent.  The veteran's current claim 
for increase was received in December 2003.  
The March 2004 VA examination found generalized tenderness in 
the lumber region, and no muscle spasms, swelling, or 
discoloration.  Thoracolumbar flexion was 60 degrees, 
extension 20 degrees, and bilateral lateral flexion 20 
degrees.       X-rays of the lumbar spine showed that 
intervertebral disc spaces were well preserved and that there 
was minimal scoliosis. The examiner stated he was unable to 
find any orthopedic abnormalities, and his DeLuca factor was 
0 percent.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

By rating decision in June 2004, the RO granted an increased 
20 percent rating for lumbar strain, effective the date of 
claim.  

August 2004 VA treatment records reflect that an October 2000 
MRI of the veteran's lumbar spine showed mild DDD and facet 
disease at the L4-L5 and L5-S1 levels.  There was no disc 
herniation, spinal stenosis or neuroforaminal narrowing, and 
no spondylolysis.  

The April 2007 VA examination report notes the veteran's 
complaints of constant and increased pain, fatigue, weakness, 
and lack of endurance after repetitive use.  The veteran also 
complained of flare-ups of pain from activities such as 
kneeling, bending, and standing.  The pain seems to be 
relieved by lying prone.  An initial MRI showed disc 
herniation at L4-L5, and a follow-up MRI showed DDD at L5-S1.  
The veteran reported that his occupation and recreational 
activities were greatly impacted by his back.  Forward 
flexion was 70 degrees, extension 5 degrees, lateral flexion 
10 degrees bilaterally, and lateral rotation 10 degrees 
bilaterally.  Repetitive range of motion testing increased 
the pain.  Straight leg raises were negative bilaterally.  
The examiner found the veteran's pain resulted in a 
diminishment of excursion, strength, speed, coordination and 
endurance, providing a DeLuca factor of 30 percent for the 
lumbar spine.  

In a July 2007 communication, the veteran stated that it took 
him approximately 30 minutes to get out of bed after waking 
up, and that his back pain caused loss of appetite, disrupted 
his daily life, and prevented him from working.  


C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

The veteran's service connected low back disability 
encompasses lumbosacral strain and disc disease.  Lumbosacral 
strain is rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5237.  
Intervertebral disc syndrome is rated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
based on incapacitating episodes, whichever method results in 
the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain, stiffness 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.  The 
current 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

There are several notes set out after the diagnostic 
criteria, which provide, in pertinent part: Associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  For 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  In 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Each range of motion should be rounded to the 
nearest 5 degrees.  Id.

The criteria for rating intervertebral disc syndrome based on 
incapacitating episodes provide a 20 percent rating for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months; a 40 percent rating for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks, during the past 12 months; and a 60 percent 
(maximum) rating for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note 1 following Code 5243 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

A close review of the record revealed no distinct period 
during which the criteria for the next higher (40 percent) 
rating for lumbar spine disability were met.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The RO has rated the veteran's service connected low back 
disability under Code 5237 (for lumbosacral strain).  To 
warrant the next higher (40 percent) rating under Code 5237, 
there must be limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  The evidence of 
record does not show such impairment at any time during the 
appeal period.  Forward flexion of the thoracolumbar spine 
was never limited to less than 60 degrees; and favorable 
ankylosis of the thoracolumbar spine has not been clinically 
noted.  

As there have been no reported incapacitating episodes of 
intervertebral disc syndrome (i.e., it is not shown that at 
any time during the appeal period the veteran was placed on 
bed rest by his treating physician), a rating in excess of 20 
percent based on incapacitating episodes, under Code 5243, 
likewise is not warranted.  While the veteran reports that 
rest helps alleviate his pain, there have been no 
incapacitating episodes as defined by regulation. See Note 
(1) following Code 5243.  38 C.F.R. § 4.71a.  Additional 
factors that could provide a basis for an increase have also 
been considered.  However, it is not shown that the veteran 
has had any functional loss beyond that being currently 
compensated.  While VA examinations have noted his reports 
that repetitive use causes increased pain and limitation of 
motion, the rating assigned contemplates such degree of 
impairment. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
206.  Furthermore, neurological findings have been normal 
(and a separate rating on that basis is not warranted).  In 
summary, a rating in excess of 20 percent is not warranted 
under any applicable criteria.  The preponderance of the 
evidence is against this claim, and it must be denied.  


ORDER

A rating in excess of 20 percent for lumbar strain with 
narrowing of L5-S1 is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


